The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            April 6, 2015

                                        No. 04-14-00374-CR

                                        Luis Arnaldo BAEZ,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                    From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR6881
                         Honorable Philip A. Kazen, Jr., Judge Presiding

                                           O R D E R

        Appellant Luis Arnaldo Baez filed his brief on March 23, 2015. Baez also filed a motion for
leave to file corrected brief and a motion to extend the word count limit. The brief does not comply
with Rule 9.4(i)(2)(B)of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.4(i)(2)(B).
Specifically, the brief does exceeds the maximum word count by over 16,000 words.
        Therefore, we STRIKE Appellant’s brief and DENY both Appellant’s motions for leave to
file and motion to extend word count. We further ORDER Appellant Luis Arnaldo Baez to file an
amended brief within TEN DAYS of the date of this order. The amended brief must correct all of
the violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5,
38.1. If the amended brief does not comply with this order, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id. R.
38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails to
timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 6th day of April, 2015.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court